EXHIBIT CLAYTON WILLIAMS ENERGY, INC. FINANCIAL GUIDANCE DISCLOSURES FOR 2008 Overview Clayton Williams Energy, Inc. and its subsidiaries have prepared this document to provide public disclosure of certain financial and operating estimates in order to permit the preparation of models to forecast our operating results for each quarter during the year ending December31, 2008.These estimates are based on information available to us as of the date of this filing, and actual results may vary materially from these estimates.We do not undertake any obligation to update these estimates as conditions change or as additional information becomes available. The estimates provided in this document are based on assumptions that we believe are reasonable.Until our actual results of operations for these periods have been compiled and released, all of the estimates and assumptions set forth herein constitute “forward-looking statements” within the meaning of Section27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended.All statements, other than statements of historical facts, included in this document that address activities, events or developments that we expect, project, believe or anticipate will or may occur in the future, or may have occurred through the date of this filing, including such matters as production of oil and gas, product prices, oil and gas reserves, drilling and completion results, capital expenditures and other such matters, are forward-looking statements.Such forward-looking statements involve known and unknown risks, uncertainties, and other factors that may cause our actual results, performance, or achievements to be materially different from the results, performance, or achievements expressed or implied by such forward-looking statements.Such factors include, among others, the following:the volatility of oil and gas prices; the unpredictable nature of our exploratory drilling results; the reliance upon estimates of proved reserves; operating hazards and uninsured risks; competition; government regulation; and other factors referenced in filings made by us with the Securities and Exchange Commission. As a matter of policy, we generally do not attempt to provide guidance on: (a) production which may be obtained through future exploratory drilling; (b) dry hole and abandonment costs that may result from future exploratory drilling; (c) the effects of Statement of Financial Accounting Standards No.133, “Accounting for Derivative Instruments and Hedging Activities”; (d) gains or losses from sales of property and equipment unless the sale has been consummated prior to the filing of financial guidance; (e) capital expenditures related to completion activities on exploratory wells or acquisitions of proved properties until the expenditures are estimable and likely to occur; and (f) revenues, expenses and minority interest related to our investment in Larclay JV. As discussed in “Capital Expenditures”, approximately 25% of our planned 2008 exploration and development expenditures relate to exploratory prospects.Exploratory prospects involve a higher degree of risk than development prospects.To offset the higher risk, we generally strive to achieve a higher reserve potential and rate of return on investments in exploratory prospects.Actual results from our exploratory drilling activities, when ultimately reported, may have a material impact on the estimates of oil and gas production and exploration costs stated in this guidance. Summary of Estimates The following table sets forth certain estimates being used by us to model our anticipated results of operations for each quarter during the fiscal year ending December 31, 2008.When a single value is provided, such value represents the mid-point of the approximate range of estimates.Otherwise, each range of values provided represents the expected low and high estimates for such financial or operating factor.See “Supplementary Information.” Year Ending December 31, 2008 Actual Actual Actual Estimated First Quarter Second Quarter Third Quarter Fourth Quarter (Dollars in thousands, except per unit data) Average Daily Production: Gas (Mcf) 60,967 45,901 42,609 43,500 to 47,500 Oil (Bbls) 7,516 7,725 8,207 8,700 to 8,900 Natural gas liquids (Bbls) 637 451 424 400 to 450 Total gas equivalents (Mcfe) 109,885 94,957 94,395 98,100 to 103,600 Differentials: Gas (Mcf) (a) $ 0.99 $ 0.71 $ (0.94 ) $(0.35) to $(0.65) Oil (Bbls) $ (1.53 ) $ (2.47 ) $ (1.97 ) $(2.80) to $(3.40) Natural gas liquids (Bbls) $ (37.90 ) $ (60.35 ) $ (48.08 ) $(32.00) to $(38.00) Costs Variable by Production ($/Mcfe): Production expenses (including production taxes) $ 2.06 $ 2.54 $ 2.63 $2.35 to $2.55 DD&A – Oil and gas properties $ 2.77 $ 2.62 $ 2.87 $2.65 to $3.05 Other Revenues (Expenses): Natural gas services: Revenues $ 2,538 $ 3,553 $ 2,978 $2,875 to $3,075 Operating costs $ (2,515 ) $ (3,244 ) $ (2,706 ) $(2,600) to $(2,800) Exploration costs: Abandonments and impairments $ (297 ) $ (1,933 ) $ (43,036 ) $(1,000) to $(3,000) Seismic and other $ (3,675 ) $ (1,562 ) $ (5,993 ) $(5,500) to $(7,500) DD&A – Other (b) $ (247 ) $ (261 ) $ (212 ) $(250) to $(350) General and administrative (b) $ (3,211 ) $ (7,872 ) $ (6,405 ) $(7,150) to $(7,350) Interest expense (b) $ (6,352 ) $ (5,136 ) $ (4,515 ) $(5,700) to $(5,900) Other income $ 655 $ 3,014 $ 2,030 $250 to $350 Gain on sales of property and equipment, net $ 560 $ 40,444 $ 3,023 - Effective Federal and State Income Tax Rate: Current 1% 1% 1% 1% Deferred 36% 35% 35% 36% Weighted Average Shares Outstanding (In thousands): Basic 11,387 12,111 12,114 12,100 to 12,200 Diluted 11,643 12,111 12,141 12,000 to 12,250 (a)Our actual realized gas price for the first and second quarter of 2008 was higher than the average NYMEX price for the same period due primarily to abnormal variances between NYMEX and daily spot prices for natural gas.Since we cannot predict the likelihood that this condition will continue throughout the remainder of 2008, we are estimating differentials to be more in line with historical averages. (b)Excludes amounts derived from Larclay JV. Capital Expenditures The following table sets forth, by area, certain information about our actual and planned exploration and development activities for 2008. Actual Planned Expenditures Expenditures Year 2008 Nine Months Ended Year Ending Percentage September 30, 2008 December 31, 2008 of Total (In thousands) Permian Basin $ 120,000 $ 147,500 42 % North Louisiana 59,800 70,200 20 % Austin Chalk (Trend) 48,100 50,300 15 % South Louisiana 31,400 36,900 11 % East Texas Bossier 22,400 38,700 11 % Utah/California 2,200 4,700 1 % Other 200 200 - $ 284,100 $ 348,500 100 % In response to recent declines in oil and gas prices, we plan to reduce our capital spending for the remainder of 2008 and, accordingly have decreased our estimates for capital expenditures in fiscal 2008 from $400.7million to $348.5million.Most of the planned decrease in capital spending relates to developmental drilling activities in the Permian Basin and North Louisiana. Our actual expenditures during fiscal 2008 may be substantially higher or lower than these estimates since our plans for exploration and development activities may change during the remainder of the year.Other factors, such as prevailing product prices and the availability of capital resources, could also increase or decrease the ultimate level of expenditures during fiscal Based on these current estimates, approximately 75% of our expenditures for exploration and development activities for fiscal 2008 will relate to developmental prospects, as compared to approximately 49% in fiscal 2007. Supplementary Information Oil and Gas Production The following table summarizes, by area, our actual or estimated daily net production for each quarter during the year ending December 31, 2008.These estimates represent the approximate mid-point of the estimated production range. Daily Net Production for 2008 Actual Actual Actual Estimated First Quarter Second Quarter Third Quarter Fourth Quarter Gas (Mcf): Permian Basin 15,562 14,284 13,536 14,054 North Louisiana 13,596 15,233 16,273 17,304 South Louisiana 23,552 7,347 4,320 6,707 Austin Chalk (Trend) 2,460 2,133 2,271 2,239 Cotton Valley Reef Complex 5,270 6,277 5,832 4,837 Other 527 627 377 359 Total 60,967 45,901 42,609 45,500 Oil (Bbls): Permian Basin 3,494 3,568 3,983 4,536 North Louisiana 343 386 392 370 South Louisiana 985 105 90 402 Austin Chalk (Trend) 2,635 3,575 3,659 3,427 Other 59 91 83 65 Total 7,516 7,725 8,207 8,800 Natural Gas Liquids (Bbls): Permian Basin 215 153 174 163 Austin Chalk (Trend) 272 241 233 229 Other 150 57 17 33 Total 637 451 424 425 Accounting for Derivatives The following summarizes information concerning our net positions in open commodity derivatives applicable to periods subsequent to September 30, 2008.The settlement prices of commodity derivatives are based on NYMEX futures prices. Swaps: Gas Oil MMBtu (a) Price Bbls Price Production Period: 4th Quarter 2008 4,100,000 $ 9.17 400,000 $ 82.21 1st Quarter 2009 2,800,000 $ 8.46 440,000 $ 88.90 2nd Quarter 2009 2,700,000 $ 8.47 420,000 $ 88.12 3rd Quarter 2009 2,600,000 $ 8.48 440,000 $ 87.89 4th Quarter 2009 2,450,000 $ 8.49 425,000 $ 87.29 2010 4,640,000 $ 8.51 840,000 $ 97.75 19,290,000 2,965,000 (a)One MMBtu equals one Mcf at a Btu factor of 1,000. In July 2008, we terminated certain fixed-priced gas swaps covering 100,000 MMBtu at a price of $10.32 per MMBtu in October 2008, resulting in an aggregate loss of $195,000, which will be paid to the counterparty monthly as the applicable contracts are settled. In
